Appellate Case: 21-2099       Document: 010110784522     Date Filed: 12/16/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 16, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

  v.                                                         No. 21-2099
                                                  (D.C. No. 1:19-CR-00240-KWR-1)
  MARY GONZALES,                                               (D.N.M.)

           Defendant - Appellant.
                         _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, KELLY, and PHILLIPS, Circuit Judges.
                  _________________________________

       A jury found Mary Gonzales guilty of four felony offenses: possessing

 methamphetamine and heroin with intent to distribute, possessing a firearm in

 furtherance of a drug-trafficking crime, and possessing a firearm as a felon. On

 appeal, Gonzales mainly argues that the district court erred by not suppressing two

 incriminating statements she made to the police before receiving the warnings recited

 in Miranda v. Arizona, 384 U.S. 436, 479 (1966). We need not decide the Miranda

 issue, because we conclude that any error was harmless beyond a reasonable doubt.

 We thus affirm her conviction and sentence.



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2099    Document: 010110784522        Date Filed: 12/16/2022       Page: 2



                                   BACKGROUND

 I.    Factual Background

       Socorro County Sheriff’s Deputy Richard Lopez received information that on

 June 7, 2018, Mary Gonzales would be delivering methamphetamine to a certain

 house in Socorro, New Mexico. Javier Martinez, a known drug dealer, lived in the

 house. On the afternoon of June 7, as Deputy Lopez was surveilling the area in

 response to the tip, he saw Gonzales arrive at Martinez’s house in her truck. Deputy

 Lopez rushed from his vehicle to get a better look. From behind a neighbor’s fence

 about forty to fifty yards away, he saw Veronica Soto-Paz, Martinez’s girlfriend,

 interact with Gonzales at her truck for about thirty seconds. From what Deputy Lopez

 could see, he believed that a drug transaction had just occurred.

       When Gonzales drove away, Deputy Lopez returned to his patrol vehicle,

 pursued her, and stopped her. He approached Gonzales’s truck and asked her to step

 out; she complied. He confronted Gonzales by telling her a lie—that he had a source

 in Martinez’s house who told him Gonzales was dealing drugs. Deputy Lopez

 observed a plastic bag sticking out of her shirt. Believing that the bag contained

 drugs, Deputy Lopez ordered her to give it to him. As directed, Gonzales handed

 Deputy Lopez the bag, acknowledging that “[i]t’s in my shirt.” R. vol. III, at 114. The

 bag appeared to contain methamphetamine; chemists later determined that it

 contained 10.68 grams of pure methamphetamine. Sometime during the brief

 conversation, Gonzales disclosed to Deputy Lopez that she had to “drop off,” which

 Deputy Lopez took to mean delivering drugs. Id. at 149–50.

                                            2
Appellate Case: 21-2099    Document: 010110784522        Date Filed: 12/16/2022     Page: 3



       Deputy Lopez then handcuffed Gonzales and asked if she had any other drugs.

 Though handcuffed, she managed to reach inside the truck and hand Deputy Lopez a

 small pouch containing 48.3 grams of pure methamphetamine, 24.61 grams of heroin,

 some prescription Suboxone strips, a digital scale, and a glass methamphetamine

 pipe. With Gonzales’s consent, Deputy Lopez searched her purse and found a loaded

 .22 caliber revolver. Even after Gonzales made two incriminating statements—that

 she had to “drop off” and that the plastic bag of methamphetamine was “in [her]

 shirt”—she continued making incriminating statements during the roadside stop

 without receiving Miranda warnings. Only at the police station did Deputy Lopez

 read Gonzales those warnings. She made more incriminating statements there.

       A federal grand jury later indicted Gonzales for possession with intent to

 distribute fifty grams or more of methamphetamine under 21 U.S.C. § 841(a)(1),

 possession with intent to distribute heroin under § 841(a)(1), felon in possession of a

 firearm under 18 U.S.C. § 922(g)(1), and possessing a firearm in furtherance of a

 drug-trafficking crime under § 924(c)(1)(A)(i).

 II.   Procedural Background

       Gonzales filed two pretrial motions to suppress. In her first motion, she argued

 that Deputy Lopez lacked reasonable suspicion to pull her over. After a hearing, the

 district court denied this motion.1 In her second motion, Gonzales sought to suppress



       1
         Gonzales does not challenge this ruling, and we express no opinion whether
 the stop was valid without an observed traffic violation.

                                            3
Appellate Case: 21-2099    Document: 010110784522        Date Filed: 12/16/2022       Page: 4



 her roadside statements to Deputy Lopez as Miranda violations; her post-Miranda

 statements at the station as involuntary under the Fifth Amendment; and the drugs,

 firearm, and any testimony about them as fruit of the poisonous tree.

       The district court held an evidentiary hearing on the second motion to suppress

 and afterward granted the motion in part and denied it in part. The court suppressed

 Gonzales’s roadside statements made after the handcuffing and her statements at the

 police station.2 But it declined to suppress the drugs, the firearm, or Gonzales’s

 roadside statements before she was handcuffed. The court determined that Gonzales

 was not in custody before being handcuffed, ruling out any asserted Miranda

 violation.

       At trial, the government called four witnesses: Deputy Lopez, two Drug

 Enforcement Administration (DEA) chemists, and an FBI agent. Deputy Lopez

 testified about the events from June 7, 2018. He related the inside information that

 Gonzales would be delivering drugs at Martinez’s house that day, described the

 interaction between Gonzales and Soto-Paz, and recounted the traffic stop and

 Gonzales’s handing him the two bags containing methamphetamine and heroin.

 During his testimony, Deputy Lopez also identified the two samples of

 methamphetamine, the heroin, the revolver, and the ammunition from the revolver.




       2
         The district court suppressed Gonzales’s police-station statements as
 involuntary confessions because Deputy Lopez made coercive, misleading promises
 of leniency.
                                            4
Appellate Case: 21-2099    Document: 010110784522         Date Filed: 12/16/2022     Page: 5



       On cross-examination, the defense questioned him about seeing Soto-Paz at

 Gonzales’s truck and about his location during the surveillance. After defense counsel

 suggested that the Suboxone strips (used to treat heroin addiction) and

 methamphetamine pipe meant the drugs were for Gonzales’s personal use, Deputy

 Lopez testified on redirect examination that drug dealers typically use drugs. Not

 until redirect did Deputy Lopez reference Gonzales’s roadside statement about

 dropping off. The prosecutor asked, “[B]efore you placed Ms. Gonzales in a pair of

 handcuffs, did she say anything to you that indicated that she intended to distribute

 any drugs?” Deputy Lopez answered, “She did say she had to drop off.” R. vol. III,

 at 149. He testified that based on his training and experience he understood that

 Gonzales was saying she had more drugs to deliver elsewhere.

       Next, the two DEA chemists testified about the drug samples that they tested.

 The first chemist testified that the two methamphetamine samples were 100% pure

 and weighed 10.68 and 48.3 grams. The second chemist testified that the heroin

 weighed 24.61 grams.

       Finally, the government called an FBI agent as an expert witness on firearms

 and drug trafficking. The agent had inspected the revolver, ammunition, and drugs

 before trial. He testified that drug traffickers often use firearms to protect themselves

 from being robbed. And he testified that dealers often use digital scales to weigh their

 drugs for sale. Importantly, he also testified that the methamphetamine and heroin

 were both distribution quantities, not personal-use quantities. The agent estimated

 that 58.9 grams of pure methamphetamine would yield 235 to 589 doses and that it

                                             5
Appellate Case: 21-2099     Document: 010110784522       Date Filed: 12/16/2022      Page: 6



 could be “stepped on,” or diluted with a cutting agent, to double or triple those

 numbers. As for the heroin, the agent testified that 24.61 grams represented 49 to 246

 doses. Based on the dosages, the agent concluded that a single user would be unlikely

 to have such amounts for personal use.

          The defense called Soto-Paz, who disputed Deputy Lopez’s testimony that she

 had met Gonzales on June 7. She testified that she had never been to Martinez’s

 house when Gonzales was there. But on cross-examination, Soto-Paz admitted that

 she dated Martinez in 2018, that she herself was a former drug user (but was not

 involved in drug dealing), and that she knew Gonzales and her family. The defense

 also called Gonzales’s brother, who testified that he gave Gonzales the firearm to

 return to their father the day before she was arrested, despite knowing that she was a

 felon.

          Though the district court’s suppression order allowed the government to

 introduce Gonzales’s two pre-handcuffing statements, the government failed to admit

 either Deputy Lopez’s body-camera video of his encounter with Gonzales or the

 accompanying transcript. Had the government done so, the jury would have heard the

 full context of the encounter:

          DEPUTY LOPEZ: What else do you have on you right now?
          MS. GONZALES: I got something else to drop off.
          DEPUTY LOPEZ: Okay. Give it to me. One of your sources and I can
          also see it in your shirt, so hand it to me.
          MS. GONZALES: It’s in my shirt.

 R. vol. II, at 50. During its closing argument summarizing its evidence in support of

 the drug charges, however, the government quoted Gonzales as saying she had

                                             6
Appellate Case: 21-2099     Document: 010110784522         Date Filed: 12/16/2022     Page: 7



 “something else to drop off.” R. vol. III, at 299, 302, 322.3 It argued Gonzales’s

 statement, together with the FBI agent’s testimony about distribution quantities and

 the presence of the digital scale, proved her intent to distribute. The defense

 countered that Gonzales’s admission—in its words, that “she had dropped something

 off”—referred to her plan to take the firearm to her father (though the firearm was in

 her purse inside the truck). Id. at 316. The district court instructed the jury to give

 Gonzales’s statement “the weight you think it deserves.” R. vol. I, at 538.

        The jury convicted Gonzales on all four counts. The court sentenced her to 195

 months’ imprisonment from an advisory guideline range of 181 to 211 months.

 Gonzales timely appealed.

                               STANDARD OF REVIEW

        We review de novo a motion-to-suppress ruling about an alleged Miranda

 violation. United States v. Williston, 862 F.3d 1023, 1031 (10th Cir. 2017) (citing

 United States v. Jones, 523 F.3d 1235, 1239 (10th Cir. 2008)). In doing so, we accept

 the district court’s factual findings unless they are clearly erroneous, and we view the

 evidence in the light most favorable to the prevailing party—here, the government.

 Id. We also review the entire record de novo in evaluating whether alleged error is




        3
         Three times the government argued to the jury that Gonzales said she had
 “something else to drop off.” R. vol. III, at 299, 302, 322. This accurately tracked the
 body-camera transcript, but the jury never had that. Instead, it had only Deputy
 Lopez’s recollection that Gonzales said she “had to drop off.” Compare R. vol. II,
 at 50, with R. vol. III, at 149.
                                             7
Appellate Case: 21-2099    Document: 010110784522        Date Filed: 12/16/2022     Page: 8



 harmless beyond a reasonable doubt. United States v. Perdue, 8 F.3d 1455, 1469

 (10th Cir. 1993) (citations omitted).

                                     DISCUSSION

       Gonzales raises three issues for our review. She argues (1) that the district

 court should have suppressed her pre-handcuffing statements to Deputy Lopez

 because she was in custody and that admitting the statements was not harmless

 beyond a reasonable doubt, (2) that all physical evidence derived from those

 statements should have been suppressed, and (3) that 18 U.S.C. § 922(g)(1) requires a

 greater showing than that the firearm had crossed state lines, or that Congress

 exceeded its Commerce Clause authority by enacting § 922(g)(1). Gonzales

 recognizes that the latter two issues are foreclosed by precedent, so she is simply

 preserving them.

       Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

 I.    Harmless Error

       Gonzales asks us to find that she was in custody under Miranda before she was

 handcuffed and thus argues that the district court should have suppressed her two

 incriminating responses to Deputy Lopez’s interrogation: “I got something else to

 drop off” and “It’s in my shirt.” R. vol. II, at 50.4 Yet even with a Miranda violation,

 the government could still prevail by proving harmless error beyond a reasonable


       4
          At the outset, we note that although Gonzales calls her second statement
 (“It’s in my shirt”) incriminating, she does not argue that this statement influenced
 the verdict. We thus focus on Gonzales’s first statement, “I got something else to
 drop off,” which was undeniably incriminating.
                                             8
Appellate Case: 21-2099     Document: 010110784522        Date Filed: 12/16/2022    Page: 9



 doubt. See United States v. Mikolon, 719 F.3d 1184, 1188 (10th Cir. 2013) (quoting

 United States v. Miller, 111 F.3d 747, 751 (10th Cir. 1997)). In deciding this appeal,

 we will assume a Miranda violation and resolve the appeal based on whether that

 error was harmless beyond a reasonable doubt.

        Harmless error is error that “did not contribute to the verdict.” Satterwhite v.

 Texas, 486 U.S. 249, 256 (1988) (citing Chapman v. California, 386 U.S. 18, 24

 (1967)). Error does not contribute to the verdict when it is “unimportant in relation to

 everything else the jury considered on the issue in question, as revealed in the

 record.” Yates v. Evatt, 500 U.S. 391, 403 (1991), disapproved of on other grounds by

 Estelle v. McGuire, 502 U.S. 62, 72 n.4 (1991).

        The government first elicited testimony about Gonzales’s statement during its

 redirect examination of Deputy Lopez. But the jury never heard testimony about

 Deputy Lopez’s question, “What else do you have on you right now?” R. vol. II,

 at 50. Nor did it ever hear Gonzales’s full statement, “I got something else to drop

 off.” Id. The government did not offer into evidence any part of the body-camera

 footage or the accompanying transcript. All the jury heard was Deputy Lopez’s

 recollection: “[Gonzales] did say she had to drop off.” R. vol. III, at 149. During

 closing argument, the government referenced Gonzales’s statement three times—

 while presenting its evidence for the two drug charges and during its rebuttal. And

 the district court instructed the jury to give Gonzales’s statement “the weight you

 think it deserves.” R. vol. I, at 538.



                                             9
Appellate Case: 21-2099     Document: 010110784522        Date Filed: 12/16/2022     Page: 10



        We must consider this contested statement—that Gonzales “had to drop off,”

  R. vol. III, at 149—“in the context of other evidence presented.” United States v.

  Russian, 848 F.3d 1239, 1248 (10th Cir. 2017) (quoting United States v. Mullikin,

  758 F.3d 1209, 1211 (10th Cir. 2014)). Practically, we must weigh “the properly

  admitted evidence of guilt” against the “prejudicial effect of the [defendant’s]

  admission.” United States v. Glass, 128 F.3d 1398, 1403 (10th Cir. 1997) (quoting

  Schneble v. Florida, 405 U.S. 427, 430 (1972)). For the government to prove

  harmlessness beyond a reasonable doubt, it must show that the properly admitted

  evidence was “so overwhelming” and that any prejudice was “so insignificant by

  comparison.” Id. After reviewing the whole record, we conclude that the government

  has established that any error in admitting Gonzales’s pre-handcuffing statement was

  harmless beyond a reasonable doubt.

        In considering the properly admitted evidence of guilt, we note that the

  government provided overwhelming proof of Gonzales’s intent to distribute the

  methamphetamine and heroin. The government admitted into evidence the drugs and

  the revolver and elicited testimony from Deputy Lopez and the FBI agent. Deputy

  Lopez testified that based on his inside information and his own perception, he

  believed that Gonzales had conducted a hand-to-hand drug transaction with Soto-Paz

  and that he confirmed this belief when he seized the drugs, scale, and firearm from

  Gonzales’s truck. He testified that digital scales are often used by dealers to weigh

  drugs. Next, the FBI agent testified that in his experience, the quantities of

  methamphetamine and heroin seized were more consistent with distribution than

                                             10
Appellate Case: 21-2099    Document: 010110784522        Date Filed: 12/16/2022       Page: 11



  personal use. He told the jury that the methamphetamine was highly pure, meaning it

  could be diluted into hundreds of doses, and that Gonzales possessed at least forty-

  nine doses of heroin. The agent also corroborated Deputy Lopez’s testimony about

  digital scales being used by drug dealers. And he testified that drug dealers use

  firearms to protect themselves from being robbed.

        Intent to distribute drugs is usually proven by circumstantial evidence. United

  States v. Powell, 982 F.2d 1422, 1430 (10th Cir. 1992) (citing United States v. Gay,

  774 F.2d 368, 372 (10th Cir. 1985)). That intent “may be inferred from the possession

  of a large quantity of the substance.” Id. (collecting cases). The physical evidence

  here, including 58.98 grams of pure methamphetamine and 24.61 grams of heroin,

  overwhelmingly established Gonzales’s intent to distribute. The FBI agent—who was

  admitted as an expert witness on drug trafficking with no objection from Gonzales—

  testified that he had never seen a non-dealing personal user with as much

  methamphetamine and heroin as Gonzales had. This compelling expert evidence,

  combined with the firearm, the scale, and Deputy Lopez’s eyewitness testimony, was

  overwhelming evidence of Gonzales’s intent to distribute.

        As for prejudice from the testimony about Gonzales’s roadside statement, we

  agree with the government that any prejudice was comparatively insignificant.

  Gonzales calls her statement a “confession.” Opening Br. 28. A confession is a

  suspect’s “acknowledgment of guilt.” Confession, Black’s Law Dictionary (11th ed.

  2019). It is “the most compelling possible evidence of guilt.” Miranda, 384 U.S.

  at 466. But the Supreme Court has distinguished between “statements by a defendant

                                            11
Appellate Case: 21-2099     Document: 010110784522       Date Filed: 12/16/2022   Page: 12



  [that] may concern isolated aspects of the crime or may be incriminating only when

  linked to other evidence” and “a full confession in which the defendant discloses the

  motive for and means of the crime.” Arizona v. Fulminante, 499 U.S. 279, 296

  (1991).5 The latter type of confession “may tempt the jury to rely upon that evidence

  alone in reaching its decision.” Id.

        Gonzales’s incriminating statement falls into the former category of

  confessions because it bears on her intent to distribute but is meaningless without

  being linked to the physical evidence Deputy Lopez seized. Fulminante, 499 U.S.

  at 296. By itself, the statement that the jury heard was vague and ambiguous.

  Although the government argued that Gonzales meant she had other drug deliveries

  in Socorro, defense counsel argued that Gonzales was “dropping off” her father’s

  firearm.

        Had the government provided the full context—Deputy Lopez’s question and

  Gonzales’s full statement—it would have been far more damning to her chances of

  acquittal. First, Gonzales’s exact statement was that she had “something else to drop

  off,” strongly implying that she had already dropped off, which corroborated Deputy

  Lopez’s observation of a drug transaction. R. vol. II, at 50 (emphasis added). Second,

  Deputy Lopez asked her what she had “on [her] right now.” Id. The only item

  Gonzales had “on her” was the plastic bag of methamphetamine, not the firearm in


        5
          The two categories of confessions are subject to the same degree of harmless-
  error review, but “the Court’s opinion [in Fulminante] suggests that the latter
  category is less likely to be harmless.” United States v. Giddins, 858 F.3d 870, 886
  n.10 (4th Cir. 2017).
                                            12
Appellate Case: 21-2099     Document: 010110784522       Date Filed: 12/16/2022     Page: 13



  her purse, as the defense argued she meant by “drop off.” As it stood, the jury heard

  only a truncated version of Gonzales’s statement—that she “sa[id] she had to drop

  off.” R. vol. III, at 149. This statement’s low probative value helps quiet any

  concerns that it affected the verdict.

         Examining Gonzales’s defense theory also confirms our conclusion. She

  offered only a personal-use theory to counter her alleged intent to distribute. She had

  no other choice; because “controlled substances are hardly collector’s items,

  possession must be for one of two purposes, personal use or distribution to others.”

  United States v. Grant, 233 F. App’x 840, 844 (10th Cir. 2007) (unpublished). Setting

  aside the implausibility of a drug user having the financial means to stockpile 83.59

  grams of controlled substances to consume over time,6 the story Gonzales told the

  jury has several gaping holes of its own. For instance, the jury never heard any direct

  evidence that Gonzales was even a drug user, let alone that she used both

  methamphetamine and heroin. If the drugs were for personal use, why were they in

  her truck? Why were they in two separate bags? See United States v. Allen, 235 F.3d

  482, 492 (10th Cir. 2000) (citations omitted) (noting that the manner of packaging

  can support intent to distribute). Why was one of the bags in her shirt? What was she

  doing at Martinez’s house? As for the firearm and the § 924(c) charge, if the firearm

  was her father’s, why didn’t her father testify? Why was the firearm still loaded? See


         6
         The FBI agent testified that at a per-ounce price, methamphetamine was
  worth between $300 and $400 in 2018; heroin, between $800 and $1,600. Gonzales
  had about two ounces of methamphetamine and one ounce of heroin—worth between
  $1,400 and $2,400.
                                             13
Appellate Case: 21-2099     Document: 010110784522        Date Filed: 12/16/2022     Page: 14



  United States v. Poe, 556 F.3d 1113, 1127 (10th Cir. 2009) (noting that one factor

  under § 924(c) is whether the firearm was loaded). The jury was left without answers

  to any of these questions.

        What’s more, if Gonzales’s unwarned statement had been excluded, her

  defense theory would not have changed. Cf. United States v. Resendiz-Patino,

  420 F.3d 1177, 1181–82 (10th Cir. 2005) (reasoning that based on the defense’s

  theory, the jury could not have drawn a favorable inference for the defense even

  without the allegedly erroneous evidence). The defense never addressed Gonzales’s

  statement during its case, nor did it call any witnesses to explain the statement. The

  trial would have proceeded just as it did—with the same physical evidence and

  testimony. The minuscule role the statement played in the government’s case and in

  Gonzales’s defense bolsters our confidence that “the guilty verdict actually rendered

  in this trial was surely unattributable to the error.” Sullivan v. Louisiana, 508 U.S.

  275, 279 (1993).

        After weighing the strength of the government’s case against the prejudicial

  effect of Gonzales’s unwarned statement, we hold that any district-court error was

  harmless beyond a reasonable doubt.

  II.   Derivative Physical Evidence

        Gonzales next argues that the drugs and firearm recovered during the stop

  should have been suppressed as physical fruits of her unwarned statements. Yet she

  acknowledges that United States v. Patane forecloses this argument. Patane held that

  derivative physical fruits of unwarned but otherwise voluntary statements are

                                             14
Appellate Case: 21-2099    Document: 010110784522        Date Filed: 12/16/2022    Page: 15



  admissible. 542 U.S. 630, 634 (2004) (plurality op.); id. at 645 (Kennedy, J.,

  concurring in the judgment) (“Admission of nontestimonial physical fruits . . . does

  not run the risk of admitting into trial an accused’s coerced incriminating statements

  against himself.”); see also United States v. Phillips, 468 F.3d 1264, 1265 (10th Cir.

  2006) (explaining Patane’s holding).

         Because Supreme Court precedent answers this argument, we affirm the

  district court’s ruling that the derivative physical evidence was admissible.

  III.   Felon-in-Possession Conviction

         Finally, Gonzales makes two arguments about her conviction under the felon-

  in-possession statute, 18 U.S.C. § 922(g)(1). In her view, § 922(g)(1) requires that a

  defendant’s possession somehow affect commerce, and simply showing that a firearm

  was once transported in interstate commerce does not satisfy this requirement. Yet

  she acknowledges that Scarborough v. United States forecloses this argument.

  Scarborough held that the interstate-commerce-nexus requirement “was satisfied by

  proof that the firearm . . . possessed had previously traveled in interstate commerce.”

  431 U.S. 563, 566–67 (1977).

         Gonzales alternatively argues that Congress exceeded its Commerce Clause

  authority when it passed § 922(g)(1). She admits that this claim is also foreclosed by

  precedent, though she does not cite a case. The government swoops in to help, citing

  United States v. Urbano, which rejected a facial interstate-commerce challenge to

  § 922(g)(1) under circuit precedent. 563 F.3d 1150, 1153–54 (10th Cir. 2009)

  (citations omitted).

                                             15
Appellate Case: 21-2099   Document: 010110784522     Date Filed: 12/16/2022   Page: 16



        Because Supreme Court and Tenth Circuit precedents answer these arguments,

  we affirm the § 922(g)(1) conviction.

                                    CONCLUSION

        Any Miranda error in admitting into evidence Gonzales’s pre-handcuffing

  statements to Deputy Lopez was harmless beyond a reasonable doubt. We affirm

  Gonzales’s conviction and sentence.


                                           Entered for the Court


                                           Gregory A. Phillips
                                           Circuit Judge




                                          16